March5, 2012 Rolaine S. Bancroft Senior Special Counsel Division of Corporation Finance Office of Structured Finance United States Securities and Exchange Commission Mail Stop 3628 treet, N.E. Washington, DC 20549 Re: RBS Commercial Funding Inc. Amendment No. 1 to Registration Statement on Form S-3 Filed February 13, 2012 File No. 333-177891 Dear Ms. Bancroft: We are counsel to RBS Commercial Funding Inc. (the “Depositor”).We have reviewed your letter dated February 21, 2012 (the “Comment Letter”) transmitting comments of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to Amendment No. 1 to the Depositor’s registration statement (File No. 333-177891) on Form S-3 as filed on February 13, 2012.We have discussed the comments indicated in the Comment Letter with various representatives of the Depositor, and the Depositor’s responses are set forth below.Capitalized terms in this letter used without definition have the meanings given them in the form of base prospectus (the “Base Prospectus”) or form of prospectus supplement (the “Prospectus Supplement”) contained in the revised form of registration statement submitted herewith.Enclosed herewith are two copies of such revised registration statement, which have been marked to show changes implemented in response to the request of the Staff in the Comment Letter. For your convenience, each comment from the Comment Letter is repeated in italics below, followed by the Depositor’s response. Rolaine S. Bancroft March5, 2012 General Considerations, page S-21 1. We note your response to prior comment 2 and reissue in part. Please revise the third bullet point under “General Considerations” on page S-21 to clarify what constitutes a “timely made” payment of principal and/or interest. The Staff’s requested change has been made. See page S-21 of the Prospectus Supplement. Limited Information Causes Uncertainty, page S-44 2. We note your response to prior comment 3 and reissue in part. Please also revise the risk factor on page S-44, “Limited Information Causes Uncertainty” to reflect the registrant’s ongoing reporting obligations in light of recent changes to Exchange Act Section 15(d). The Staff’s requested change has been made. See page S-44 of the Prospectus Supplement. Repurchase Requests, S-113 3. Please revise here to indicate you will provide 1) the information that you do possess or can acquire without reasonable effort or expense and 2) a statement that fully explains why the omitted information would require unreasonable effort or expense. See Securities Act Rule 409. We note your filing of Form ABS-15G on February 14, 2012, in which you marked that there is no activity to report; however, you also note that you cannot be certain that you have obtained “all applicable Reporting Information” for specified reasons without unreasonable effort or expense. Your statement gives the impression that you possess some information, and if true, that information should be reported. Note that Exchange Act Rule 15Ga-1(a)(2) specifies that if the information required by paragraph (a)(1) is unknown and not available to the securitizer without unreasonable effort or expense, then that information may be omitted – provided that the securitizer provides the information that it possesses or can acquire without unreasonable effort or expense, and the securitizer includes a statement showing that unreasonable effort or expense would be involved in obtaining the omitted information. Also note Item 1104(e)(1)(i) of Regulation AB states that for prospectuses filed prior to February 14, 2013, information may be limited to the Page 2 Rolaine S. Bancroft March5, 2012 prior year. If information about the last year would be required in a prospectus, it is unclear to us why there is no information reported, at least for the last year, on your Form ABS-15G. Please tell us why the same information is not provided in your Form ABS-15G. The Staff’s requested change has been made. See page S-113 of the Prospectus Supplement. The Depositor wishes to confirm to you that its recent filing on Form ABS-15G included all information in its possession or in the possession of any affiliate that is required to have been reported under Rule 15Ga-1 and Form ABS-15G. In connection with the preparation of such filing, the Depositor undertook the following steps to gather relevant information: ● Identified all asset-backed securities transactions in which the Depositor acted as a securitizer that were not the subject of a filing by an affiliated securitizer; ●
